Citation Nr: 0328918	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-19 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lumbar spine 
intervertebral disc syndrome, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted the veteran an increased, 20 
percent, rating for low back strain.  In a September 1997 
rating decision, the RO granted the veteran an increased, 40 
percent, rating for low back strain.  In a June 1999 rating 
decision, the RO recharacterized the veteran's service 
connected low back strain as lumbar spine intervertebral disc 
syndrome and granted the veteran an increased, 60 percent, 
rating.  In November 2002, the veteran testified at a hearing 
before the undersigned sitting at the RO.



REMAND

Initially, the Board notes that a review of the record on 
appeal shows that the veteran received treatment for his 
service connected intervertebral disc syndrome from, among 
other places, Don R. DeFeo, M.D., the Loma Linda VA medical 
center (VAMC), The Chapman Medical Center, and Brea Community 
Hospital.  However, contemporaneous treatment records from 
all of the above locations do not appear in the record on 
appeal.  Similarly, while the veteran filed November 1997 and 
November 2002 letters from his employer indicating that he 
had lost a great deal of time from work because of his low 
back pain, employment records from his employer do not appear 
in the record.  Therefore, a remand is required for the RO to 
obtain and associate with the record the veteran's records 
from all of the above locations.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

Next, as indicated above, the RO has most recently rated the 
veteran's low back disorder as lumbar spine intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  See RO decision dated in 
June 1999.  However, there have been a number of changes in 
the criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a, including intervertebral disc syndrome 
under Diagnostic Code 5293.  See 67 Fed. Reg. 48785 (July 26, 
2002); 67 Fed. Reg. 54349 (Aug. 22, 2002); 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  The new rating criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Id.  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

With the above criteria in mind, the Board notes that the 
contemporaneous VA examinations of record (see VA 
examinations dated in June 1995, May 1997, February 1998, 
March 1999, July 1999, and December 2001 with February 2002 
electromyography (EMG) and nerve conduction studies) do not 
provide VA with sufficient information to rate the severity 
of the veteran's intervertebral disc syndrome under both old 
and new 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Therefore, 
on remand, a new VA examination is needed to obtain this 
information.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

While in remand status, given the claims by the veteran that 
his low back disorder prevents him from working, the RO 
should also readjudicate the issue of whether he meets the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  In this regard, the veteran should 
also be provided a VA social and industrial survey to assess 
the veteran's employment history and day-to-day functioning.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

Furthermore, the Board observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

In view of the above, the appeal is REMANDED to the RO for 
the following actions: 

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since 1995 for his intervertebral 
disc syndrome.  Obtain all records 
identified by the veteran, including all 
medical records not already obtained from 
Don R. DeFeo, M.D., the Loma Linda VAMC, 
The Chapman Medical Center, and Brea 
Community Hospital as well as all 
relevant employment records.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  Send the 
claim's folder to the examiners for 
review in conjunction with the 
examinations.  The examiners are to 
acknowledge their review of the claim's 
folder in the examination report.  All 
indicated tests and studies, including x-
rays, electromyography (EMG), and nerve 
conduction studies, as deemed appropriate 
by the examiners, should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claim's folder and the examination of 
the veteran, the examiners are asked to 
answer the following questions as to the 
veteran's lumbar spine intervertebral 
disc syndrome:
a.  The examiners should provide a 
consensus opinion as to whether the 
functional debility experienced by 
the veteran equates to 
intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least two weeks 
but less than four weeks during the 
past 12 months, with incapacitating 
episodes having a total duration of 
at least four weeks but less than 
six weeks during the past 12 months, 
or with incapacitating episodes 
having a total duration of at least 
six weeks during the past 12 months.  
If the severity of the veteran's 
service connected intervertebral 
disc syndrome is different pre and 
post September 23, 2002, the 
examiner must say so and provide a 
separate opinion for each time 
period.

Note:  An incapacitating episode is 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

b.  The examiners should identify 
each system, both orthopedic and 
neurological, that is experiencing 
chronic problems because of the 
veteran's service connected 
intervertebral disc syndrome 
(examples of possible orthopedic 
systems includes the lumbar spine, 
the hips, the knees, and the ankles 
and examples of possible 
neurological systems includes the 
sciatic nerve).  

c.  As to each adversely affected 
orthopedic system, the examiners 
should conduct range of motion 
studies and provide a consensus 
opinion as to at what point, 
measured in degrees, pain began with 
each range of motion and provide an 
opinion as to the amount of 
additional loss in range of motion 
the veteran would experience during 
a flare-up or with fatigue.  See 
38 C.F.R. § 4.71a.

d.  As to each adversely affected 
neurological system, the examiners 
should provide a consensus opinion 
as to whether the veteran's adverse 
symptomatology equates to "mild," 
"moderate" or "severe" incomplete 
paralysis or "complete" paralysis 
of the nerve in question.  See 
38 C.F.R. § 4.124a.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA social and industrial 
survey to assess the veteran's employment 
history and day-to-day functioning.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claim.  In doing so, the RO is asked to 
consider the criteria for intervertebral 
disc syndrome set forth in Diagnostic 
Code 5293 in effect prior to September 
23, 2002, as well as the revised criteria 
for of this condition that became 
effective on that date as well as whether 
the veteran meets the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2003).  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim, to 
include all pertinent evidence received 
since the March 2002 Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


